Citation Nr: 0710993	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-05 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, claimed as secondary to an injury in service.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to a service-
connected headache disorder, is the subject of a separate 
decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  These matters are before the Board 
on appeal from March 2004 and June 2004 rating decisions by 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a TDIU is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required. 


FINDING OF FACT

An acquired right eye disability was not manifested in 
service, but was initially demonstrated years after service; 
a preponderance of the evidence is against a finding that any 
current acquired right eye disability is related to the 
veteran's military service.


CONCLUSION OF LAW

Service connection for a right eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter dated in June 
2005.  Although he was provided VCAA notice subsequent to the 
March 2004 and June 2004 rating decisions appealed, he is not 
prejudiced by such notice timing defect.  He was notified of 
VA's duties to notify and assist in the development of the 
claims.  The June 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  Although the June 2005 letter did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
The veteran was given ample time to respond to the June 2005 
letter and supplement the record.  The claims were re-
adjudicated after all essential notice was given.  See July 
2005 supplemental statement of the case (SSOC).  While the 
veteran was not specifically advised of the criteria for 
rating an eye disability, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's service medical records have been secured.  The 
RO arranged for the appropriate VA examinations.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background

The veteran served on active duty from March 1966 to March 
1968.  A March 1966 induction examination report notes that 
the veteran's vision was 20/400 in the right eye and 20/20 in 
the left eye for both distant vision and near vision.  He was 
inducted with a profile of E2.  In May 1966 he was seen with 
complaints that he had never seen well with his right eye.  
He reported that his right eye was crossed when he was a 
child.  The examiner noted that the veteran's visual 
responses were varied and his veracity was doubtful.  The 
impression was amblyopia of the right eye.  In November 1967, 
the veteran was seen after sustaining a blow to the nose.  
The diagnosis was deviated dislocated nasal septum.  No 
complaints or findings of a right eye disability were noted 
at that time, or for the remainder of the veteran's active 
service.  A January 1968 separation examination report notes 
that clinical evaluation of the eyes was normal.  The 
veteran's distant vision was 20/400 in the right eye and 
20/20 in the left eye.  The diagnosis was amblyopia of the 
right eye.  The veteran was discharged with a profile of E2.

A July 1972 VA examination report notes the veteran's 
complaints of poor vision in the right eye since an injury to 
his nose in 1967.  On examination, external ocular parts, 
pupils, rotations, visual fields and ocular fundi were 
nonpathologic.  Visual acuity in the left eye was 20/20.  The 
examiner stated, "By malingering test, he is found to have 
acuity of 20/160 in [the right eye.]"  The assessment was 
amblyopia of the right eye.

By rating decision in October 1972, the RO denied service 
connection for amblyopia, noting that this is a 
constitutional or developmental abnormality, and therefore 
not a disability under the law.

A March 1978 VA hospitalization report notes that the veteran 
was admitted for headaches and possible conversion reaction.  
Upon examination, visual acuity was 20/400 in the right eye 
and 20/30 in the left eye.
July to November 2000 treatment records from Dr. Anselmi note 
that the veteran was referred for evaluation of increased 
intraocular pressure.  He reported a history of injury to his 
right eye and nostril in 1967.  He reported that subsequent 
to that injury, he noticed poor vision in the right eye that 
had progressed to no light perception.  Examination revealed 
no light perception in the right eye, although the pupil was 
reactive to direct light.  The assessment included decreased 
vision in the right eye, increased ocular pressure in the 
left eye, and bilateral glaucoma.  

An October 2002 eye examination report from Dr. Belcher notes 
that the veteran complained that his distance vision was 
blurred and that his right eye was "out of service."  The 
diagnoses included hyperopia and astigmatism of the left eye, 
nuclear cataracts of the right eye, and glaucoma of both 
eyes.  An April 2003 treatment record from Dr. Anselmi notes 
an assessment of absolute glaucoma of the right eye and 
glaucoma of the left eye with significant optic atrophy and 
poorly controlled pressures.

In April 2003, the veteran submitted a claim for service 
connection for a right eye disability, secondary to an injury 
he sustained in 1967.  He maintained that he had not been 
able to see with the right eye for the past three years.

An August 2003 treatment record from Dr. Blaydes notes that 
the veteran was seen for a glaucoma and cataracts check.  The 
veteran reported that he was struck in the head in 1967.  He 
also reported that he lost the vision in his right eye in 
July 2000 due to a scar in the center of his eye.  The 
assessment included history of poor vision in the right eye 
secondary to trauma; and end stage combined mechanism 
glaucoma in the left eye.

A May 2004 VA eye examination report notes the veteran's 
history of a blow to the face in November 1967.  The veteran 
claimed that this injury caused a loss of vision in his right 
eye.  He complained that the vision in his right eye had 
decreased for the past four years.  The assessment following 
examination included end-stage glaucoma of the left eye, 
amblyopia of the right eye, and bilateral age-related macular 
degeneration.  After reviewing the veteran's claims file, the 
examiner opined that the veteran's right eye disability was 
"less likely as not" caused by the 1967 injury to his nose.  
The examiner noted that there was no documented change in the 
right eye's vision in 1978, more than 10 years after the 
injury.  The appearance of the optic nerve in the right eye 
did not support glaucoma (whether age-related or traumatic) 
as the cause of vision loss.

Also of record is a June 1981 disability determination by the 
Social Security Administration.  The veteran was found to be 
disabled from January 1978 due to numerous disabilities, 
including degenerative disc disease, anxiety neurosis, septal 
deviation, conversion reaction, lumbosacral back strain, 
cerebral vascular accident, conversion hysteria, diabetes 
mellitus, asthmatic bronchitis, thrombosis and depression.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

After reviewing the evidence of record, the Board finds that 
service connection for a right eye disability as secondary to 
an injury in service is not warranted.

As was previously noted, the veteran's service medical 
records are negative for any findings of an acquired right 
eye disability.  (On induction, visual acuity was 20/400 in 
the right eye; amblyopia was diagnosed.  Right eye visual 
acuity at discharge was 20/400; amblyopia was again 
diagnosed.  By rating decision in October 1972, the RO denied 
service connection for amblyopia, noting that this is a 
constitutional or developmental abnormality, and therefore 
not a disability under the law.)  

There is no post-service medical evidence of an acquired 
right eye disability until 2000, more than 30 years after the 
veteran's discharge.

With respect to the etiology of any current acquired right 
eye disability, in August 2003, Dr. Blaydes noted an 
assessment of history of poor vision in the right eye 
secondary to trauma.  The Board notes, however, that there is 
no indication that Dr. Blaydes had the opportunity to review 
the veteran's claims file.  The account of the veteran's loss 
of vision in his right eye after a blow to his head in 
service does not gain in probative value by virtue of being 
repeated by a physician who otherwise has no knowledge of the 
history in the matter.  LeShore v. Brown, 8 Vet. App. 405 
(1995).

Conversely, the May 2004 VA medical opinion is clearly 
against the veteran's claim.  The VA physician opined that it 
was not likely that the veteran's current right eye 
disability was incurred during his military service.  The 
Board finds this opinion to be persuasive because it is based 
on a review of the veteran's pertinent history.  Notably, the 
VA physician specified reasons for this conclusion, including 
that there was no documented change in the right eye's vision 
in 1978, more than 10 years after the injury in service.  

The Board has also considered the veteran's statements to the 
effect that his current acquired right eye disability was 
incurred during his military service.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for a right eye disability is denied.


REMAND

Regarding the veteran's claim for a TDIU, this issue is not 
ripe for Board adjudication at this time.  The veteran's 
claim for service connection for a psychiatric disorder, the 
subject of a separate decision of the Board (because of 
different representation in that matter) has been remanded 
for additional development.  As a grant of service connection 
for psychiatric disability could affect the outcome of the 
claim for TDIU, the TDIU claim is considered to be 
inextricably intertwined with the service connection claim.  
Therefore, a decision on the claim for TDIU is deferred 
pending final resolution of the claim seeking service 
connection for psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Following the final disposition of 
the claim for service connection for a 
psychiatric disorder, the RO should 
undertake any other development it 
determines to be warranted with regard to 
the claim for a TDIU.

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
TDIU in light of all pertinent evidence 
and legal authority.  If TDIU remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative an opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


